

113 S1705 IS: National Fab Lab Network Act of 2013
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1705IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Durbin (for himself, Mrs. Gillibrand, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide a Federal charter for
		  the National Fab Lab Network, a national network of local digital fabrication
		  facilities providing community access to advanced manufacturing tools for
		  learning skills, developing inventions, creating businesses, and producing
		  personalized products.1.Short
			 titleThis Act may be cited as
			 the National Fab Lab Network Act of
			 2013.2.FindingsCongress finds the following:(1)Scientific
			 discoveries and technical innovations are critical to the economic and national
			 security of the United States.(2)Maintaining the
			 leadership of the United States in science, technology, engineering, and
			 mathematics will require a diverse population with the skills, interest, and
			 access to tools required to advance these fields.(3)Just as earlier
			 digital revolutions in communications and computation provided individuals with
			 the Internet and personal computers, a digital revolution in fabrication will
			 allow anyone to make almost anything, anywhere.(4)Fab labs like the Center for Bits and Atoms at the Massachusetts Institute of Technology provide a model for a new kind of national
			 laboratory that links local facilities for advanced manufacturing to expand
			 access and empower communities.(5)A coordinated
			 national public-private partnership will be the most effective way to
			 accelerate the provision of this infrastructure for learning skills, developing
			 inventions, creating businesses, and producing personalized products.3.Establishment of
			 National Fab Lab Network(a)DefinitionsIn
			 this section—(1)the term
			 fab lab means a facility—(A)equipped with an
			 integrated suite of fabrication tools to convert digital designs into
			 functional physical things and scanning tools to convert physical things into
			 digital designs; and(B)available for a
			 range of individual and collaborative educational, commercial, creative, and
			 social purposes, based on guidelines established by the NFLN relating to
			 sustainable operation; and(2)the term
			 NFLN means the National Fab Lab Network.(b)Federal
			 charterThe National Fab Lab Network is a federally charted
			 nonprofit corporation, which shall
			 facilitate the creation of a national network of local fab labs and serve as a
			 resource to assist stakeholders with the effective operation of fab
			 labs.(c)Membership and
			 organization(1)In generalEligibility for membership in the NFLN and the
			 rights and privileges of members shall be as provided in the constitution and
			 bylaws of the NFLN. The Board of Directors, officers, and other employees of the NFLN, and
			 their powers and duties, shall be provided in the bylaws of the NFLN.(2)Board of DirectorsThe Board of Directors of the NFLN shall include—(A)the Director of the Fab Foundation;(B)members of the manufacturing sector and entrepreneurial community; and(C)leaders in science, technology, engineering, and mathematics education.(3)CoordinationWhen appropriate, the NFLN should work with Manufacturing Extension Partnership Centers of the National Institute of Standards and Technology, the Small Business Administration, and other agencies of the Federal Government to provide additional resources to fab lab users.(d)FunctionsThe
			 NFLN shall—(1)serve as the
			 coordinating body for the creation of a national network of local fab labs in
			 the United States;(2)provide a first
			 point of contact for organizations and communities seeking to create fab labs,
			 providing information, assessing suitability, advising on the lab lifecycle,
			 and maintaining descriptions of prospective and operating sites;(3)link funders and
			 sites with operational entities that can source and install fab labs, provide
			 training, assist with operations, account for spending, and assess impact;(4)perform outreach
			 for individuals and communities on the benefits available through the NFLN;(5)facilitate use of
			 the NFLN in synergistic programs, such as workforce training, job creation,
			 research broader impacts, and the production of civic infrastructure;
			 and(6)offer
			 transparency in the management, governance, and operation of the NFLN.(e)PurposesIn
			 carrying out its functions, the NFLN's purposes and goals shall be to—(1)create a national
			 network of connected local fab labs to empower individuals and communities in
			 the United States; and(2)foster the use of
			 distributed digital fabrication tools to promote science, technology,
			 engineering and math skills, increase invention and innovation, create
			 businesses and jobs, and fulfill needs.(f)FundingThe
			 NFLN may accept gifts from private individuals, corporations, government
			 agencies, or other organizations.